Citation Nr: 1732741	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from June 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board remanded the case for further development in October 2013 and February 2015.  The case was subsequently returned to the Board for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he has a current respiratory disorder that is due to his exposure to jet engine fumes and herbicides in service.  A DD Form 214 shows that he served as a jet engine mechanic.

The Veteran was afforded a VA examination in February 2013 in connection with his claim.  The examiner assessed him as having shortness of breath and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he noted that there was no diagnosis of any respiratory condition that could transpose to a chronic condition currently.  There were also no diagnosed conditions noted after service in the records.  The examiner stated that the complaint of shortness of breath had no identifiable respiratory etiology.  

The Veteran subsequently submitted private treatment records documenting a diagnosis of chronic obstructive pulmonary disease (COPD).  In a March 2017 private medical record, Dr. D.T. (initials used to protect privacy) indicated that he agreed with the Veteran that the combustion fumes in service "may well have contributed to his COPD." The Board notes that the opinion uses speculative language and is not supported by any rationale.  It is well established that medical opinions that are inconclusive and/or speculative in nature do not provide a sufficient basis upon which to support a claim. See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); see also 38 C.F.R. § 3.102 (finding of service connection may not be based on a resort to speculation or a remote possibility). 

Based on the foregoing, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any respiratory disorder that may be present.

Moreover, the Veteran testified at the April 2017 hearing that he served at the Udorn Royal Thai Air Force Base (AFB) in Thailand, but not in Vietnam.  However, the claims file does not include his complete service personnel records.  Thus, on remand, the AOJ should attempt to secure such records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure the Veteran's complete service personnel records.

2.  The AOJ should attempt to verify whether the Veteran had any herbicide exposure in service.

Although he has stated that he did not serve in Vietnam, the Veteran has indicated that the he served at Udorn RTAFB and believed that he could have been exposed to herbicides from working on planes that flew in Vietnam. See April 2017 hearing transcript.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any respiratory disorder.  A specific request should be made for any records from Dr. B. and Dr. D.T. identified during the April 2017 hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

The examiner should identify any current respiratory disorders, to include COPD. See e.g. March 2017 private medical record.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is related to the Veteran's military service, to include any symptomatology or exposure therein.  The Veteran has claimed that he developed a respiratory disorder in service as a result of his service as a jet engine mechanic, including exposure to jet engine fumes. 

The Veteran has also claimed that he may have been exposed to herbicides in service.  If the exposure is verified, the examiner should address whether it is at least as likely as not that any current respiratory disorder is related to such exposure (notwithstanding the fact that such an association may not be presumed).

In rendering this opinion, the examiner should consider the Veteran's service treatment records, which include notations of frequent colds secondary to air conditioning and tropical climates.  He or she should also note the Veteran's smoking history documented in the file, as well as his post-service motor vehicle accident during which he fractured three ribs and had a pneumothorax.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




